DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 16-33 are pending. Claims 1-15 have been canceled.

Claim Objections
3.	Claim 31 is objected to because of the following informalities:  
The examiner suggests that claim 31 is amended to recite “electrical resistance (ER) of less than 0.95 ohm-cm2, Gurley less than 150 seconds/100cc, tortuosity of less than 1.2, a trapezoid shaped pore, or combinations thereof” (see the second paragraph on page 4, the last paragraph on page 5, and last paragraph on page 12 of the specification of the instant application).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “excellent” in claim 33 is a relative term which renders the claim indefinite. The terms “excellent onset of thermal shutdown” and “excellent rate of thermal shutdown performance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Therefore, it is not clear what is the joint inventor claiming as the invention in claim 33 of the instant application.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 16-18, 28-30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (US Patent 8,795,565).
With regard to claims 16-18, Wei et al. teach a microporous membrane made by a process including biaxial stretching including machine direction stretching and a transverse direction stretching (abstract, column 4, lines 33-40).
The transverse direction stretching may be in the range of 100-1200% (column 5, lines 13-16). The range includes the value of 100%, which is within the ranges in claims 16-18.
With regard to claims 28-30, Wei et al. teach that the membrane may be used as separator for electrochemical energy storage devices (column 2, lines 41-45).
An electrochemical energy storage device is a battery, as evidenced in the abstract of Swan (US 2007/0111089).
With regard to claim 32, Wei et al. teach that the membrane may be part of a multi-ply membrane (column 4, lines 13-16).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 16-18 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US Patent 6,368,742).
With regard to claims 16-18 and 28, Fischer et al. teach a polypropylene microporous membrane used as battery separator (abstract).
The membrane is subjected to biaxial stretching, including a machine direction (MD) stretch and a transverse direction (TD) stretch, wherein the TD stretch ratio ranges from 1.5 to 6.0 (column 4, lines 17-26).
Fischer et al. do not specifically teach the claimed TD stretch ratio.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to stretch the polypropylene microporous membrane of Fischer et al. at a stretch ratio of 1.5, because Fischer et al. teach a TD stretch ratio range from 1.5 to 6.0.
The stretch ratio is a ratio between the final length and the initial length of a material.
A TD stretch ratio of 1.5 is equivalent to a stretch ratio of 50%, which is within the ranges in claims 16-18.
With regard to claims 29 and 30, Fischer et al. teach a battery (electrochemical cell) comprising an anode, a cathode, and a separator (column 2, lines 10-12).

10.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US Patent 8,795,565) in view of Wensley (US 2002/0168564) or Yu (US 2003/0136500).
With regard to claim 33, Wei et al. teach the multi-ply membrane of claim 32 (see paragraph 7 above).
Wei et al. teach that polyolefins such as polyethylene and polypropylene may be used as polymers for the membrane (column 3, lines 20-24), but fail to specifically teach a polypropylene/polyethylene/polypropylene membrane.
However, polypropylene/polyethylene/polypropylene (PP/PE/PP) membranes are well-known in the art (see par.0018 or Wensley or par.0003 of Yu).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a polypropylene/polyethylene/polypropylene (PP/PE/PP) membrane as the multi-ply layer of Wei et al.

11.	Claims 16-24 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2011/0027659)
With regard to claims 16-18 and 28, Kikuchi et al. teach a microporous film used for a battery separator (abstract, par.0001).
The production of the microporous film includes a stretching step (A) which includes stretching in the MD direction and stretching in TD direction at a draw ratio of 1.0 to 2.0 (par.0060).
Kikuchi et al. do not specifically teach the claimed TD stretch ratio.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to stretch the polypropylene microporous membrane of Fischer et al. at a stretch ratio of 2.0, because Kikuchi et al. teach a TD stretch ratio range from 1.0 to 2.0.
The stretch ratio is a ratio between the final length and the initial length of a material.
Therefore, a stretch ratio of 2.0 is equivalent to a stretch ratio of 100%, which is within the ranges in claims 16-18.
With regard to claims 19-21, fig. 1 of Kikuchi et al. shows that the microporous film has non-round pores.
With regard to claims 22-24 and 31, fig. 1 of Kikuchi et al. teach that the microporous film comprises trapezoid pores:

    PNG
    media_image1.png
    178
    100
    media_image1.png
    Greyscale
.
With regard to claims 29 and 30, Kikuchi et al. teach that the microporous film is used for a battery separator (par.0001-0002).

Allowable Subject Matter
12.	Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base cu claim and any intervening claims.
Kikuchi et al. (US 2011/0027659), Wei et al. (US Patent 8,795,565), Fischer et al. (US Patent 6,368,742) do not teach the microporous membrane of claims 25-27.
There are no prior art teachings that would motivate one of ordinary skill to modify any of the above-mentioned references and obtain the microporous membrane of claims 25-27 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722